Citation Nr: 0511608	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a broken left foot.  

2.  Entitlement to service connection for a fracture of left 
wrist.  

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from February 
1996 to May 1996.

This appeal arises from a August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in which the RO denied entitlement to service 
connection for a fractured left foot, left wrist fracture, 
and a bilateral knee condition.  The veteran perfected an 
appeal on these issues.  

On his substantive appeal dated in September 2002 the veteran 
requested a Travel Board hearing.  In correspondence received 
in December 2002, the veteran stated that he wished to have a 
hearing before the Board in Washington, D.C. instead.  
Subsequently, a March 2005 Statement of Accredited 
Representation in Appealed Case advised that the veteran no 
longer wished to have a Board hearing.  Thus, the request for 
a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The preponderance of the probative evidence fails to show 
a current left foot disability that was incurred or 
aggravated in service.

3.  The preponderance of the probative evidence fails to show 
a current left wrist disability that was incurred or 
aggravated in service.


4.  The preponderance of the probative evidence fails to show 
that a bilateral knee condition was incurred in or aggravated 
by service.  


CONCLUSIONS OF LAW

1.  A chronic left foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, (2002).

2.  A chronic left wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

3.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated in October 2001, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his service connection 
claims.  The RO also provided notice to the veteran regarding 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any further 
evidence that pertains to the claim.  

In addition, in its September 2002 statement of the case, and 
January 2003, August 2004 and November 2004 supplemental 
statements of the case (SSOC), the RO explained the basis for 
the denial of his service connection claims and outlined the 
applicable criteria for service connection.  In addition, the 
January 2003 SSOC advised the veteran that a hospital did not 
reply to the RO's request for evidence.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claims.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here the evidence associated with the veteran's claims file 
includes his service medical records, and private medical 
records.  The RO attempted to obtain additional private 
treatment records, but the hospital did not respond.  The 
veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368; 38 C.F.R. §3.159(c).  


Factual Background

The veteran's service medical records indicate he was treated 
in April 1996 for complaints of pain in his left wrist.  
There was no history of any injury.  Physical examination 
revealed mild swelling of the dorso-ulnar aspect, tenderness 
to palpitation, mild pain with pronation and supination, and 
full range of motion.  A diagnostic examination ruled out a 
sprain to the wrist.  The remainder of the veteran's service 
medical records are silent for treatment to the left wrist.  

The veteran's service medical records also reveal he was 
treated in April 1996 complaining of foot pain due to someone 
stepping on his foot.  An X-ray at that time did not reveal a 
fracture.  Two weeks later the veteran again complained of 
foot pain in the area of the left third metatarsal.  X-rays 
revealed a subtle lucency through the base of the third 
metatarsal.  The examiner indicated that an early stress 
fracture could not be excluded.  The clinical record from the 
orthopedic specialist diagnosed the veteran's symptoms as a 
stress fracture, but when the veteran was treated ten days 
later, an X-ray indicated there was no definite stress 
fracture.  Physical examination revealed tenderness to 
palpation but no redness.  A May 1996 entry in the veteran's 
service medical record indicates the veteran's stress 
fracture was healing.  The remainder of the veteran's service 
medical records are silent for treatment to the left foot.  

The veteran's service medical records are silent for 
complaints, treatment, or findings of a bilateral knee 
disability.  

In conjunction with this claim the veteran submitted medical 
records from C.V. Medical Center from July 2000.  These 
records are silent for treatment or complaints referable to 
the left foot, left wrist, or knees.  

In conjunction with this claim the veteran submitted medical 
records from a medical office from July 1998.  Upon 
examination for an unrelated condition, it was noted that the 
veteran's knees, ankles and feet were normal.  No complaints 
referable to the feet, knees, or wrist were noted.  

The veteran submitted a November 2001 personal statement 
revealing that his injuries were a result of the unfair 
practices of one or two of his drill sergeants.  He indicated 
that he felt as though he was disabled for the rest of his 
life due to the bad conduct of the two drill sergeants.  


Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

Analysis

The veteran's service medical records clearly reveal that he 
suffered an injury to his left foot while in service, and was 
treated for left wrist pain.  However, the veteran's post-
service medical records do not reveal any complaints relating 
to the left foot or wrist, nor does the evidence reveal a 
current diagnosis of any disability referable to the left 
foot or left wrist.   

With regard to the veteran's bilateral knee claim, neither 
the service medical records nor the current medical evidence 
reveal any complaints, treatment, or findings of any knee 
condition.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

As there is no evidence that the veteran suffers from a 
current disability of the left foot, left wrist, or either 
knee, his claim for service connection for the claimed 
conditions must be denied.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Brammer, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for a left foot disability 
is denied  

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


